Citation Nr: 0802811	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-32 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability rating of 50 percent 
prior to January 31, 2005, and greater than 70 percent on or 
after that date, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran has raised the issue of entitlement to an earlier 
effective date for the grant of a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  This is referred to the RO for 
appropriate consideration.


FINDINGS OF FACTS

1.  Prior to January 31, 2005, the veteran's psychiatric 
disorder was manifested primarily by symptoms that included 
irritability, and anxiety, without more than moderate 
impairment in social functioning or industrial capability.

2.  As of January 31, 2005, the veteran's psychiatric 
disorder was manifested primarily by symptoms that included 
irritability, impulsivity, increased anger, anxiety, and 
sleep impairment; without more than serious impairment in 
social functioning or industrial capability.


CONCLUSIONS OF LAW

1.  Prior to January 31, 2005, the criteria for an initial 
disability evaluation in excess of 50 percent for PTSD were 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  As of January 31, 2005, the schedular criteria for a 
rating higher than 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  Examination has been 
conducted, notice as to what evidence needed has been 
provided, and there is no indication that there is additional 
evidence or development that should be undertaken.  Further, 
the veteran was notified of the type of evidence necessary to 
establish a disability rating and effective date for his 
disability.

It is noted that the veteran's representative requested that 
the Board remand the case in order for the veteran to undergo 
examination.  While the veteran most recent VA compensation 
and pension examination was conducted in January 2005, the 
veteran has been examined on several occasions by his VA 
treating psychiatrist and Vet Center examiner.  On review of 
the record, the Board finds that the medical evidence of 
record is adequate for rating purposes.   

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  


Legal Criteria

Service connection was granted for PTSD in a December 2004 
rating action.  A 30 percent evaluation was assigned, 
effective from July 16, 2004.  In an August 2005 rating 
action, the RO increased the rating to 50 percent disabling, 
effective January 31, 2005.  In January 2007, the RO 
increased the disability rating to 50 percent effective, from 
July 16, 2004, and a 70 percent evaluation was assigned from 
January 31, 2005.  

Even though the RO increased the schedular rating for the 
veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In general, the 
degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).


Entitlement to a rating in excess of 50 percent for PTSD 
prior to January 31, 2005

A review of the record does not show that the veteran's 
psychiatric manifestations approximated an evaluation higher 
than 50 percent during this time period.  The evidence 
consists of VA examination conducted in September 2004.  In 
regard to industrial impairment, the record indicates that at 
that time, he was stable in his employment.  He reported that 
he was employed and had been employed most of his adult life.  
He worked as a policeman for 7 years but quit due to concerns 
for his safety.  His other work consisted of semi-skilled 
factory work.  He indicated that he took great pride in his 
work and believed he did well.  Although he was frequently 
irritable with his boss and co-workers as they did not work 
to his standard, he did not indicate significant problems at 
his place of employment.  

In considering his social impairment, this report shows that 
he preferred to be alone.  He dated on occasion, but 
acknowledged that he primarily sought out prostitutes.  He 
felt that his relationships became too problematic.  He also 
stated that he had no close relationships.  The veteran also 
complained of symptoms that included nightmares, 
irritability, anxiety, dysphoria, irritability, increased 
social isolation, low frustration tolerance, and significant 
polysubstance abuse.  

While the veteran showed some difficulties in maintaining 
social relationships, on the mental examinations, the veteran 
in describing his symptoms did not indicate significant 
problems involving self-care.  On examination his appearance, 
hygiene, and grooming were considered good.  He did not 
indicate problems involving routine behavior or conversation.  
There is no indication of neglect of personal hygiene.  
Although he reported he was quick tempered, it was not shown 
that he had problems with impaired impulse control, evidenced 
by unprovoked irritability with periods of violence.  
Further, there was no reported evidence of near continuous 
panic or depression that affected his ability to function 
independently.  

Furthermore, he appeared able to function independently, 
appropriately, and effectively.  There was no evidence of 
spatial disorientation.  He was described as oriented at the 
examination, rather than disoriented.  There were no reported 
obsessional rituals.  There was no reported confusion or 
gross impairment in memory.  Hallucinations were not 
complained of and delusional material was not elicited.  On 
examination, there was no sign of psychosis, homicidal 
ideation, or suicidal ideation.  The VA examiner assigned a 
GAF score of 55.  The GAF score seems consistent with the 
impairment and symptoms reported.  This would appear to fit 
the criteria for a 50 percent rating.  



Entitlement to a rating in excess of 70 percent for PTSD as 
of January 31, 2005

The Board considered the evidence of record which includes 
records from VA vocational rehabilitation program, the Vet 
Center, and VA mental health psychiatric consultation reports 
that date between 2005 and 2006.  

In regard to industrial impairment in January 2005, a VA 
psychologist noted that the veteran had increased symptoms 
after he lost employment with good pay and benefits.  
However, the veteran was working for reduced benefits and 
pay.  VA outpatient record dated in June 2005 shows that he 
quit his job due to stress.  A VA nurse in a July 2005 
statement indicated that the veteran was unemployable.  (The 
veteran has been granted a TDIU.)  VA vocational 
rehabilitation records shows that the veteran is attempting 
re-training in computers.  He continues to report that he is 
unemployable.   

Concerning social impairment, at the January 2005 
examination, the veteran reported increased social isolation 
as well as, occasional suicidal and homicidal ideation.  He 
indicated that he was confident that he could resist acting 
on his thoughts.  In August 2005, VA outpatient record shows 
that the veteran reported anxiety, anger, agitation, 
impulsivity, sleep impairment, and frustration with the VA.  
He indicated that he had a good relationship with his family.  
He denied suicidal or homicidal ideation.  He also denied 
psychotic symptoms.  It was noted that his affect was tense 
and his mood was dysphoric.  His thoughts were organized, 
relevant and logical.  He was well groomed.  His speech was 
normal.  There was no evidence of paranoia or hallucination.  
His memory, concentration, and attention were grossly intact.  
His judgment and insight were considered fair.  Similar 
manifestations were reported in February 2006.  

GAF scores that have been assigned by the veteran's social 
worker from the Vet Center and his VA treating psychiatrist 
have ranged from 45 to 55.  

Although the reported findings are consistent with a 70 
percent evaluation, the Board does not find manifestations 
that are indicative of a higher evaluation.  In this 
case, the medical reports did not note any impairment in 
memory, let alone evidence of memory loss that was so 
significant that the veteran forgot the names of close 
relatives, his own occupation or name.  There was no evidence 
of gross impairment in communication; persistent 
hallucinations; grossly inappropriate behavior; or persistent 
danger of hurting himself or others.  While there is reported 
evidence of irritability, it is not shown that these 
manifestations have led to an inability to perform any 
occupational tasks.  There was no reported inability to 
perform activities of daily living.  He continues to be able 
to function independently, appropriately, and effectively.  
He was well oriented, rather than disoriented.  Moreover, the 
assigned GAF scores were not supportive of a conclusion that 
a higher evaluation is warranted.  Still further, a 70 
percent evaluation takes into consideration increased 
symptoms during periods of significant stress. 

The Board observes that a total disability rating based on 
individual unemployability due to the service-connected PTSD 
has been in effect since May 21, 2005. 

Accordingly, the Board finds that the criteria for higher 
ratings have not been met.  Additionally, the evidence is not 
equipoise as to warrant the application of the benefit of the 
doubt doctrine.  38 C.F.R. § 3.102.


ORDER

Entitlement to an initial disability rating in excess of 50 
percent prior to January 31, 2005, and greater than 70 
percent on or after that date, for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


